Exhibit 24(b)(8.96) AMENDMENT TO SCHEDULE “A” TO SELLING AND SERVICES AGREEMENT This Amendment to Schedule “A” to Selling and Services Agreement (“Amendment”) is entered into as of December 31, 2004 by and among Legg Mason Wood Walker ("Distributor"), Incorporated, each of the registered investment companies listed in Schedule A to this Amendment, and ING Financial Advisers, LLC formerly Aetna Investment Services, LLC ("ING Financial") and ING Life Insurance and Annuity Company formerly Aetna Life Insurance and Annuity Company ("ILIAC"). WHEREAS, the parties entered into a Service Agreement dated as of February 1, 2001 (the “Services Agreement”) pursuant to which ILIAC agreed to provide certain shareholder services and administrative services, including but not limited to maintaining shareholder accounts, record keeping, processing, reporting and asset transfers to qualified employee benefit plans and their participants; and WHEREAS, the parties desire to amend Schedule A of the Services Agreement; NOW, THEREFORE, in consideration of these premises and the terms and conditions set forth herein, the parties agree as follows: 1. Amendment to Schedule A. Schedule A to the Services Agreement is hereby deleted and replaced with Schedule A to this Amendment. 2. Other Terms. Other than the foregoing, all other terms and conditions of the Services Agreement shall remain unchanged and in full force and effect and are ratified and confirmed in all respects by the parties to this Amendment. Legg Mason Wood Walker, Incorporated ING Life Insurance and Annuity Company By: /s/ Thomas J. Hirschmann By: Laurie M. Tillinghast Name: Thomas J. Hirschmann Name: Laurie M. Tillinghast Title: SVP Title: Vice President The Legg Mason Funds ING Financial Advisers, LLC By: /s/ Mark R. Fetting By: /s/ Mary Ann Langevin Name: Mark R. Fetting Name: Mary Ann Langevin Title: President Title: Vice President Amendment to Schedule A to Services Agreement SCHEDULE A Fund Name Share Class CUSIP Ticker Revenue Share Legg Mason Value Trust Primary 524.659.109 LMVTX % Legg Mason Value Trust Financial 524.659.307 % Intermediary Legg Mason Value Trust Institutional 524.695.208 LMNVX % Legg Mason Special Investment Trust Primary 524.904.109 LMASX % Legg Mason Special Investment Trust Financial % Intermediary Legg Mason Special Investment Trust Institutional 524.904.208 LMNSX % Legg Mason American Leading Companies Primary 524.65Q.101 LMALX % Trust Legg Mason American Leading Companies Institutional 524.65Q.200 % Trust Legg Mason Balanced Trust Primary 524.65Q.309 LMBTX % Legg Mason Balanced Trust Financial 524.65Q.879 LMBFX % Intermediary Legg Mason Balanced Trust Institutional 524.65Q.408 LMNBZ % Legg Mason U.S. Small- Capitalization Primary 524.65Q.507 LMSVX % Value Trust Legg Mason U.S. Small- Capitalization Institutional 524.65Q.606 LMNUZ % Value Trust Legg Mason Financial Services Fund Primary 524.65Q.705 LMFAX % Legg Mason Financial Services Fund Institutional % Legg Mason Opportunity Trust Primary 524.65G.103 LMOPX % Legg Mason Opportunity Trust Financial 524.67D.108 LMOFX % Intermediary Legg Mason Classic Valuation Fund Primary 524.65K.302 LMCVX % Legg Mason Classic Valuation Fund Institutional % Legg Mason Growth Trust Primary 524.65Y.104 FOCTX % Legg Mason Growth Trust Financial 524.65Y.302 LMGFX % Intermediary % Batterymarch U.S. Small Capitalization Institutional 502.082.811 LMSIX Equity Portfolio % Legg Mason International Equity Trust Primary 524.65U.201 LMGEX % Legg Mason International Equity Trust Institutional 524.65U.409 LMNIZ % Legg Mason Emerging Markets Trust Primary 524.65U.508 LMEMX Legg Mason Emerging Markets Trust Institutional 524.65U.607 % % Legg Mason Europe Fund Primary 524.65U.805 LMEUX % Legg Mason Europe Fund Institutional 524.65U.888 % Western Asset Core Portfolio Institutional 502.081.771 WATFX % Western Asset Core Portfolio Financial 502.081.763 WAPIX % Intermediary Western Asset Core Plus Portfolio Institutional 502.081.888 WACPX % Western Asset Core Plus Portfolio Financial 957.663.602 WACIX % Intermediary Western Asset Intermediate Portfolio Institutional 502081797 WATIX % Western Asset Intermediate Portfolio Financial % Intermediary Western Asset Non-U.S. Fixed Income Institutional 502081706 WACPX % Portfolio Western Asset Non-U.S. Fixed Income Financial % Portfolio Intermediary % Western Asset Inflation Indexed Institutional 957666878 N/A % Bond Portfolio % Western Asset Inflation Indexed Financial Bond Portfolio Intermediary % Legg Mason U.S. Government Primary 524.905.205 LGINX % Intermediate Portfolio % Legg Mason U.S. Government Institutional 524.905.502 LMNGX % Intermediate Portfolio % Legg Mason Investment Grade Primary 524.905.106 LMIGX Income Portfolio % Legg Mason Investment Grade Institutional 524.905.601 LMIGZ % Income Portfolio Legg Mason High Yield Portfolio Primary 524905-40-3 LMHYX % Legg Mason High Yield Portfolio Institutional 524905700 LMNHZ % Legg Mason Global Income Trust Primary 52465U-10-2 LMGGX % Legg Mason Global Income Trust Institutional % % **Based on board approval of sub TA payment. % Amendment to Schedule A to Services Agreement
